F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               JUN 19 1997
                       UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT                          PATRICK FISHER
                                                                                   Clerk



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

               v.                                           No. 96-7129
                                                      (D.C. No. 96-CV-375-S)
 LARRY WAYNE QUALLS,                                        (E.D. Okla.)

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Larry Wayne Qualls, appearing pro se and proceeding in forma pauperis,

requests a certificate of appealability to appeal the district court's denial of his 28

U.S.C. § 2255 motion to vacate, set aside, or correct his sentence. We conclude

Qualls is not entitled to a certificate of appealability and dismiss the appeal.

      Qualls was indicted by federal grand jury on September 16, 1982, for drug

conspiracy in violation of 21 U.S.C. § 846 (Count 1), distribution of a Schedule II

controlled substance in violation of 21 U.S.C. § 841(a)(1) (Count 2), distribution

of a Schedule III controlled substance in violation of § 841(a)(1) (Count 3), and

distribution of a Schedule II controlled substance in violation of § 841(a)(1)

(Count 4). He pled guilty to Counts 1, 3, and 4. On November 29, 1982, Qualls

was sentenced to concurrent terms of twelve years' imprisonment on Count 1,

three years' imprisonment plus six years' special parole on Count 3, and three

years' imprisonment plus three years' special parole on Count 4. Qualls'

concurrent terms of special parole began on December 9, 1992. On August 9,

1995, Qualls was arrested for violating the terms of his special parole and the

terms of special parole were subsequently revoked. He is currently imprisoned

and is allegedly scheduled to be released in February 1998.

      Qualls filed his § 2255 motion on August 2, 1996, alleging his special

parole terms, which began to run upon release from incarceration, were illegal

because, according to Qualls, they were to run concurrently with and expire prior


                                           -2-
to completion of his twelve-year incarceration for Count 1. Qualls contended

requiring him to serve the special parole terms after completion of his

incarceration violated his constitutional rights. Specifically, Qualls argued the

special parole terms were cruel and unusual punishment, they violated his due

process rights, they denied him equal protection under the law, and they exposed

him to double jeopardy. In addition, he argued his defense counsel was

ineffective for failing to object at the time of sentencing to Qualls being required

to serve such special parole terms upon completion of his confinement.

      The Antiterrorism and Effective Death Penalty Act of 1996 requires a §

2255 petitioner to obtain a certificate of appealability prior to appealing a final

order of the district court. 28 U.S.C. § 2253(c)(1)(B). A habeas petitioner is

entitled to a certificate of appealability only if he has made a "substantial showing

of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). We have held

that the standard for granting a certificate of appealability under the Act is the

same as the standard set out by the Supreme Court in Barefoot v. Estelle, 463 U.S.
880 (1983). See Lennox v. Evans, 87 F.3d 431, 434 (10th Cir. 1996), cert. denied

117 S. Ct. 746 (1997). Under the Barefoot standard, a certificate will issue only

where the petitioner has demonstrated the issues raised are debatable among

jurists of reason, a court could resolve the issues differently, or the questions




                                          -3-
presented are deserving of further proceedings. See Barefoot, 463 U.S. at 893 n.4.

       All of Qualls' arguments hinge upon his mistaken belief that, because the

district court ordered his sentences on Counts 1, 3, and 4 to run concurrently, the

special terms of parole would begin to run and expire prior to the end of his

period of incarceration on Count 1. A special term of parole can only be served

after completion of incarceration and any term of regular parole. See Fowler v.

United States Parole Com'n, 94 F.3d 835, 840 (3d Cir. 1996) (noting special

parole follows term of imprisonment while regular parole entails release before

term of imprisonment expires); Evans v. United States Parole Com'n, 78 F.3d 262,

263 (7th Cir. 1996) (same); Mastrangelo v. United States Parole Com'n, 682 F.2d
402, 404 (2d Cir.) (noting mandatory term of special parole "is designed to test

the offender's ability to lead a lawful life in the community," and is thus in

addition to, not part of or in lieu of, original sentence), cert. denied 459 U.S. 866

(1982). Despite Qualls' attempts to argue such a result renders his sentences

consecutive rather than concurrent, we are not convinced. Had his sentences been

consecutive, he would have been required to serve eighteen years' imprisonment,

followed by nine years' special parole. 1 As it stands, Qualls was only required to

serve twelve years' imprisonment (modified by regular parole), followed by six


       1
         Qualls also pled guilty to other drug-related crimes in 1982. If those sentences
had also been imposed consecutively, his period of incarceration, as well as his term of
special parole, would have been even greater.

                                            -4-
years' special parole. The fact that he is again incarcerated is the result of

violation of the conditions of special parole.

      Imposition of a longer term of imprisonment on Count 1 (the drug

conspiracy charge) than those imposed on Counts 3 and 4 did not convert the

special parole terms into part of the sentence imposed on Count 1. See United

States v. Jack, 686 F.2d 226, 230 (5th Cir. 1982) (affirming imposition of five-

year special parole term following two consecutive five-year sentences for

possession of and conspiracy to possess phenyl-2-propanone with intent to

manufacture methamphetamine); United States v. Perez, 648 F.2d 219, 221 (5th

Cir.) (similar), cert. denied, 454 U.S. 1055 (1981); United States v. Wylie, 625
F.2d 1371, 1382 (9th Cir. 1980) (similar), cert. denied 449 U.S. 1080 (1981).

Thus, Qualls' sentence does not violate Bifulco v. United States, 447 U.S. 381

(1980) (prohibiting imposition of special parole term as part of drug conspiracy

sentence). See United States v. Quintana, 673 F.2d 296, 298 (10th Cir.), cert.

denied 457 U.S. 1135 (1982).

      Qualls' ineffective assistance of counsel claim also fails. To prevail, Qualls

must demonstrate his counsel's performance fell below an objective standard of

reasonableness and that his counsel's deficient performance was so prejudicial

"there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different." Strickland v. Washington,


                                          -5-
466 U.S. 668, 694 (1984). Because none of Qualls' substantive arguments

concerning his sentence have merit, it is apparent that counsel's failure to raise

such arguments at the time of sentencing was neither deficient nor prejudicial to

Qualls.

      The application for a certificate of appealability is DENIED and the appeal

is DISMISSED. The mandate shall issue forthwith.

                                                Entered for the Court

                                                Mary Beck Briscoe
                                                Circuit Judge




                                          -6-